Case 1:18-cv-00192-LEK-RT Document 72 Filed 03/20/19 Page 1 of 1                PageID #: 804

                                     MINUTES



  CASE NUMBER:            CV 18-00192LEK-RT
  CASE NAME:              Venice PI, LLC, et al. vs. Galbatross Technologies, LLP, et al.
  ATTYS FOR PLA:          Kerry S. Culpepper (by phone)
  ATTYS FOR DEFT:
  INTERPRETER:


       JUDGE:       Rom Trader                  REPORTER:         FTR C7

       DATE:        03/20/2019                   TIME:            9:05 - 9:07


 COURT ACTION: EP: Rule 16 Scheduling Conference -

 Discussion held.

 Mr. Culpepper requests a continuance of this hearing.

 The Court continues this Rule 16 Scheduling Conference to 6/12/19 @ 9:00 a.m.

 Mr. Culpepper to file an updated Rule 16 Scheduling Conference statement, and to
 include the status with regards to the service attempts, by 6/5/19.


 Submitted by: Toni Fujinaga, Courtroom Manager.
